Exhibit 10.1

 

Execution Version

 

NABORS INDUSTRIES, INC.

 

$800,000,000 5.75% SENIOR NOTES DUE 2025

 

GUARANTEED BY NABORS INDUSTRIES LTD

 

PURCHASE AGREEMENT

 

GOLDMAN SACHS & CO. LLC

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

MORGAN STANLEY & CO. LLC

WELLS FARGO SECURITIES, LLC

 

January 16, 2018

 

--------------------------------------------------------------------------------


 

January 16, 2018

 

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York

 

Morgan Stanley & Co. LLC

1585 Broadway
New York, New York 10036

 

Wells Fargo Securities, LLC

375 Park Avenue
New York, New York  10152

 

As Representatives of the Initial Purchasers

named in Schedule A hereto

 

Dear Ladies and Gentlemen:

 

Nabors Industries, Inc., a Delaware corporation (the “Company”), proposes, upon
the terms and conditions set forth in this agreement (the “Agreement”), to issue
and sell to the several initial purchasers named in Schedule A hereto (the
“Initial Purchasers”) $800,000,000 aggregate principal amount of its 5.75%
Senior Notes due 2025 (the “Notes”) to be issued pursuant to the provisions of
an Indenture to be dated as of the Closing Date (as defined in Section 4) (the
“Indenture”) among the Company, the Guarantor (as defined below), Wilmington
Trust National Association, as Trustee (the “Trustee”) and Citibank, N.A., as
Securities Administrator (the “Securities Administrator”).  The Notes will be
fully and unconditionally guaranteed (the “Guarantees”) by Nabors Industries
Ltd., a Bermuda exempted company (the “Guarantor”).  The Notes and the
Guarantees are hereinafter collectively referred to as the “Securities.”

 

The Securities will be offered by the Initial Purchasers without being
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), (i) to persons whom the Initial Purchasers reasonably believe to be
qualified institutional buyers (as defined in Rule 144A under the Securities Act
(“Rule 144A”)) in compliance with the exemption from registration provided by
Rule 144A, and (ii) to certain persons who are not U.S. Persons (as defined in
Regulation S promulgated under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.

 

1

--------------------------------------------------------------------------------


 

The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits and subject to the obligations of a Registration Rights
Agreement to be dated the Closing Date among the Company, the Guarantor and
Goldman Sachs & Co. LLC, as representative of the Initial Purchasers (the
“Registration Rights Agreement”).  Pursuant to the Registration Rights
Agreement, the Company and the Guarantor will agree to file with the U.S.
Securities and Exchange Commission (the “Commission”) under the circumstances
set forth therein, a registration statement or an amendment thereto under the
Securities Act relating to the Company’s 5.75% Senior Notes due 2025 (the
“Exchange Notes”) and the Guarantor’s Guarantees (the “Exchange Guarantees”) to
be offered in exchange for the Notes and the Guarantees (the “Exchange Offer”).

 

In connection with the sale of the Securities, the Company has prepared and
delivered to the Initial Purchasers a preliminary offering memorandum, dated
January 16, 2018 (together with any exhibits thereto and the documents
incorporated by reference therein, the “Offering Memorandum”) and has prepared
and delivered a pricing supplement (the “Pricing Supplement”) dated January 16,
2018, in the form attached hereto as Schedule I, describing the terms of the
Securities, the terms of the offering and the Company and the Guarantor, each
for use by the Initial Purchasers in connection with their solicitation of
offers to purchase the Securities.  As used herein, “Disclosure Package” shall
mean the Offering Memorandum, as supplemented by the Pricing Supplement and any
written communications (as defined in Rule 405 under the Securities Act)
authorized for use pursuant to Section 6(j), each in the most recent form that
has been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase the Securities as of
the Applicable Time.  “Applicable Time” means 5:00 P.M. (New York time) on
January 16, 2018.  Promptly after the Applicable Time and in any event no later
than the Closing Date, the Company will prepare and deliver to the Initial
Purchasers a final offering memorandum (the “Final Offering Memorandum”), which
will consist of the Offering Memorandum with only such changes therein as are
required to reflect the information contained in the Pricing Supplement, unless
the Initial Purchasers consent to such changes.  The Offering Memorandum and the
Final Offering Memorandum are each sometimes referred to herein as a
“Memorandum.”  As used herein (including the schedule and annexes hereto), the
term “Memorandum” shall include in each case the documents incorporated by
reference therein.  The terms “supplement”, “amendment” and “amend” as used
herein with respect to the Memorandum shall include all documents deemed to be
incorporated by reference in the Memorandum that are filed subsequent to the
date of the Memorandum with the Commission pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

 

1.              Representations and Warranties.  The Guarantor and the Company,
jointly and severally, represent and warrant to, and agree with each of the
Initial Purchasers as of the Applicable Time and as of the Closing Date (as
defined herein) that:

 

(a)                                 (i)                                     Each
document filed or to be filed pursuant to the Exchange Act and incorporated by
reference in the Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, and (ii) as of its date, the Offering Memorandum
did not contain, as of the Applicable Time, the Disclosure Package did not
contain, and on and, as of its date and the Closing Date, the Final Offering
Memorandum will not contain, any untrue statement of a material fact or omit to
state a material fact necessary to make the statements

 

2

--------------------------------------------------------------------------------


 

therein, in the light of the circumstances under which they were made, not
misleading, except that the representations and warranties set forth in this
paragraph do not apply to statements in or omissions from the Offering
Memorandum, Disclosure Package or the Final Offering Memorandum based upon
information relating to the Initial Purchasers furnished to the Company in
writing by the Initial Purchasers through the Representatives expressly for use
therein, it being understood and agreed that the only such information is that
described in Section 8(b).

 

(b)                                 Each of the Guarantor and the Company has
been duly incorporated, organized or formed, is validly existing as a Bermuda
exempted company and Delaware corporation, respectively, in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its property and to conduct its business as described in the
Offering Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Guarantor and its subsidiaries, taken as a
whole (a “Material Adverse Effect”).

 

(c)                                  Each Significant Subsidiary (as defined
below) has been duly organized, is validly existing as a corporation or limited
partnership in good standing under the laws of the jurisdiction of its
organization, has the corporate or limited partnership power and authority to
own its property and to conduct its business to the extent described in the
Offering Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.  All of the issued shares of capital stock (or
limited partnership interests) of each Significant Subsidiary have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
by the Guarantor, directly or indirectly, free and clear of all liens,
encumbrances, equities or claims other than any liens, encumbrances, equities or
claims in favor of the Guarantor or another Significant Subsidiary. 
“Significant Subsidiaries” shall mean the Company, Nabors International Finance
Inc., Nabors Holdings Ltd., Nabors International Management Limited., Nabors
Drilling International Limited, Nabors Drilling International II Limited.,
Nabors Global Holdings Limited, Nabors Blue Shield Ltd., Nabors Lux Finance 1,
Nabors Lux 2, Nabors Drilling Technologies USA, Inc., Nabors Drilling Holdings
Inc., Nabors Yellow Reef Ltd., Nabors Drilling International Gulf FZE and Nabors
Arabia Company Ltd.

 

(d)                                 This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantor.

 

(e)                                  The issuance of the Securities has been
duly authorized and, when the Notes have been executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with the terms of this Agreement, the
Securities will be valid and binding obligations of the Company and the
Guarantor, as the case may be, enforceable in accordance with their respective
terms,

 

3

--------------------------------------------------------------------------------


 

subject to applicable bankruptcy, insolvency, moratorium, fraudulent conveyance
or similar laws affecting creditors’ rights generally, general principles of
equity and implied covenants of good faith and fair dealing, and will be
entitled to the benefits of the Indenture and the Registration Rights Agreement.

 

(f)                                   The issuance of the Exchange Notes has
been duly authorized and, when the Exchange Notes have been executed and
authenticated in accordance with the provisions of the Indenture and delivered
in the Exchange Offer as contemplated in the Registration Rights Agreement, will
be valid and binding obligations of the Company enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, moratorium,
fraudulent conveyance or similar laws affecting creditors’ rights generally,
general principles of equity and implied covenants of good faith and fair
dealing.

 

(g)                                  The issuance of the Exchange Guarantees has
been duly authorized and, upon the due execution and authentication of the
Exchange Notes in accordance with the Indenture and the issuance and delivery of
the Exchange Notes in the Exchange Offer contemplated by the Registration Rights
Agreement, will be valid and binding obligations of the Guarantor enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
moratorium, fraudulent conveyance or similar laws affecting creditors’ rights
generally, general principles of equity and implied covenants of good faith and
fair dealing.

 

(h)                                 Each of the Indenture and the Registration
Rights Agreement has been duly authorized and, on or prior to the Closing Date
will have been, executed and delivered by, and, assuming due authorization,
execution and delivery of the Indenture by the Trustee and the Securities
Administrator and of the Registration Rights Agreement by Goldman Sachs & Co.
LLC, as representative of the Initial Purchasers, will be a valid and binding
agreement of, the Company and the Guarantor, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity and implied
covenants of good faith and fair dealing and except as rights to indemnification
and contribution may be limited under applicable law.

 

(i)                                     The execution and delivery by the
Company and the Guarantor of, and the performance by the Company and the
Guarantor of their respective obligations under, this Agreement, the Indenture,
the Registration Rights Agreement, the Securities, the Exchange Notes and the
Exchange Guarantees (the “Transaction Documents”) will not contravene any
provision of (i) the restated certificate of incorporation, as amended, or
by-laws, as amended, of the Company or the Memorandum of Association or
Bye-laws, as amended, of the Guarantor, (ii) any agreement or other instrument
binding upon the Guarantor, the Company or any of the Significant Subsidiaries
that is material to the Guarantor and its subsidiaries, taken as a whole or
(iii) any judgment, order, applicable law or decree of any governmental body,
agency or court having jurisdiction over the Guarantor, the Company or any
Significant Subsidiary, except, in the cases of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

4

--------------------------------------------------------------------------------


 

(j)                                    Assuming compliance by the Initial
Purchasers with this Agreement, no consent, approval, authorization or order of,
or filing or qualification with, any governmental body or agency is required for
the execution, delivery and performance by the Company and the Guarantor of
their obligations under the Transaction Documents, except such as may be
required by the securities or Blue Sky laws of the various states in connection
with the purchase and resale of the Securities by the Initial Purchasers and
with respect to the Company’s and the Guarantor’s obligations under the
Registration Rights Agreement.

 

(k)                                 There are no material legal or governmental
proceedings pending or, to the knowledge of the Guarantor or the Company,
threatened to which the Company or any of the Significant Subsidiaries is a
party or to which any of the properties of the Guarantor or the Company or any
of their subsidiaries is subject other than proceedings accurately described in
all material respects in the Offering Memorandum and proceedings that would not
have a Material Adverse Effect or material adverse effect on the power or
ability of the Guarantor or the Company to perform its obligations under the
Transaction Documents or to consummate the transactions contemplated by the
Offering Memorandum.

 

(l)                                     Except as described in the Offering
Memorandum, the Company, the Guarantor and the Significant Subsidiaries (i) are
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Memorandum and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except in the case of clause (i), (ii) and (iii), where such
noncompliance would not, singly or in the aggregate, have a Material Adverse
Effect.

 

(m)                             Except as described in the Offering Memorandum,
there are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, singly or in the aggregate,
have a Material Adverse Effect.

 

(n)                                 Neither the Company, the Guarantor or any of
the Significant Subsidiaries, nor any of their respective directors or officers,
nor, to the Company’s or the Guarantor’s knowledge, any agent or employee acting
at the direction of the Company, the Guarantor or any Significant Subsidiary,
has taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage in material violation
of applicable anti-corruption laws; and the Company, the Guarantor and the

 

5

--------------------------------------------------------------------------------


 

Significant Subsidiaries have conducted their businesses in compliance with
applicable anti-corruption laws and have instituted and maintained and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

 

(o)                                 The operations of the Company, the Guarantor
and the Significant Subsidiaries are and have been conducted at all times in
material compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company,
the Guarantor and the Significant Subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company, the Guarantor or any Significant
Subsidiary with respect to the Anti-Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantor, threatened.

 

(p)                                 (i) Neither the Company, the Guarantor nor
any of the Significant Subsidiaries, nor any of their respective directors or
officer, nor, to the Company’s and the Guarantor’s knowledge, any agent,
affiliate or employee  of the Company, the Guarantor or any of the Significant
Subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority with jurisdiction over
the Company, the Guarantor or any of the Significant Subsidiaries (collectively,
“Sanctions”); nor

 

(B)  domiciled, organized or ordinarily resident in a country or territory that
is the subject of comprehensive Sanctions (including, as of the date hereof,
Cuba, Iran, North Korea, Sudan and Syria).

 

(ii)  The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions (except to the extent permissible under applicable
Sanctions); or

 

6

--------------------------------------------------------------------------------


 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)  For the past five years, the Company, the Guarantor and the Significant
Subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions, in each case, in a manner that would constitute a
violation of applicable Sanctions.

 

(q)                                 The Company, the Guarantor and each of the
Significant Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum is
accurate. Except as described in the Offering Memorandum, since the end of the
Company’s and the Guarantor’s most recent audited fiscal year, there has been
(i) no material weakness in the Company’s or the Guarantor’s internal control
over financial reporting (whether or not remediated) and (ii) no change in the
Company’s or the Guarantor’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
or the Guarantor’s internal control over financial reporting.

 

(r)                                    None of the Company, the Guarantor nor
any affiliate (as defined in Rule 501(b) of Regulation D under the Securities
Act, an “Affiliate”) of the Company or the Guarantor has directly, or through
any agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities,
(ii) engaged in any form of general solicitation or general advertising in
connection with the offering of the Securities (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(iii) engaged in any directed selling efforts within the meaning of Regulation
S, and all such persons have complied with the offering restrictions requirement
of Regulation S.

 

(s)                                   Assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 7 and their
compliance with the agreements set forth therein, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers in the manner contemplated by this Agreement to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

7

--------------------------------------------------------------------------------


 

(t)                                    The Securities satisfy the requirements
set forth in Rule 144A(d)(3) under the Securities Act.

 

(u)                                 Neither the Company nor the Guarantor is,
and after giving effect to the offering and sale of the Notes and the
application of the proceeds thereof as described in the Disclosure Package and
the Final Offering Memorandum neither will be, an “investment company” as
defined in the Investment Company Act of 1940.

 

(v)                                 Other than (i) the Offering Memorandum, the
Disclosure Package and the Final Offering Memorandum and (ii) any electronic
road show or other written communications authorized for use pursuant to
Section 6(j), neither the Company nor the Guarantor (including their respective
agents and representatives, other than the Initial Purchasers in their capacity
as such) has made, used or prepared, authorized, approved or referred to nor
will they prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities without the prior written consent of the Initial Purchasers.
Each such communication by the Company, the Guarantor or their agents and
representatives pursuant to clause (ii) of the preceding sentence (each, an
“Additional Written Communication”), when taken together with the Disclosure
Package, did not as of the Applicable Time, and at the Closing Date will not,
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements, in the light of the circumstances under which
they were made, not misleading; except that this representation and warranty
does not apply to statements in or omissions from each such Additional Written
Communication based upon information relating to the Initial Purchasers
furnished to the Company in writing by the Initial Purchasers through the
Representatives expressly for use therein, it being understood and agreed that
the only such information is that described in Section 8(b).

 

(w)                               Any required United States federal income tax
returns of the Guarantor and its subsidiaries required by law to be filed have
been filed and all taxes shown by such returns or otherwise assessed, which are
due and payable, have been paid, except assessments against which appeals have
been or will be promptly taken and as to which adequate reserves have been
provided.  The Guarantor and its subsidiaries have filed all other tax returns
that are required to have been filed by them pursuant to applicable foreign,
state, local or other law except insofar as the failure to file such return
would not result in a Material Adverse Effect, and have paid all taxes shown on
such returns or pursuant to any assessment received by the Guarantor and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Guarantor. 
The Guarantor has maintained the charges, accruals and reserves on the books of
the Guarantor in respect of any income and corporation tax liability in
accordance with accounting principles generally accepted in the United States of
America, except to the extent that would not result in a Material Adverse
Effect.

 

2.              Agreements to Sell and Purchase.  The Company hereby agrees to
sell to the Initial Purchasers, and the Initial Purchasers, upon the basis of
the representations and warranties herein contained, but subject to the
conditions hereinafter stated, agree, severally and not jointly, to purchase
from the Company the principal amount of the Notes set forth opposite

 

8

--------------------------------------------------------------------------------


 

such Initial Purchaser’s name on Schedule A hereto at the purchase price set
forth on Schedule II hereto, payable on the Closing Date (the “Purchase Price”).

 

The Company and the Guarantor hereby agree that, without the prior written
consent of the Initial Purchasers, they will not, during the period beginning on
the date hereof and continuing to and including the Closing Date, offer, sell,
contract to sell or otherwise dispose of any debt of the Company or warrants to
purchase debt of the Company in each case of a type substantially similar to the
Securities (other than the sale of the Securities under this Agreement and the
exchange of the Securities for the Exchange Notes and the Exchange Guarantees in
connection with the Exchange Offer).

 

3.              Terms of Offering.  You have advised the Company and the
Guarantor that the Initial Purchasers will make an offering of the Securities to
be purchased by the Initial Purchasers hereunder on the terms set forth in this
Agreement and the Offering Memorandum.

 

4.              Payment and Delivery.  Payment of the Purchase Price for the
Notes shall be made to the Company in Federal or other funds immediately
available in New York City against delivery of such Notes for the account of the
Initial Purchasers at 10:00 A.M., New York City time, on January 23, 2018, or at
such other time on the same or such other date, as shall hereafter be agreed
upon by the Company and the Initial Purchasers.  The time and date of such
payment are hereinafter referred to as the “Closing Date.”

 

Delivery of the Notes shall be made through the facilities of The Depository
Trust Company (“DTC”) pursuant to its Full-Fast Delivery Program unless the
Initial Purchasers shall otherwise instruct, and Notes sold by the Initial
Purchasers in reliance on Rule 144A or Regulation S shall be represented by one
or more global certificates.

 

5.              Conditions to the Initial Purchasers’ Obligations.  The
obligations of the several Initial Purchasers to purchase and pay for the Notes
and related Guarantees on the Closing Date are subject to the following
conditions:

 

(a)                                 Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date:

 

(i)                                                             There shall not
have occurred any downgrading, nor shall any notice have been given of any
intended or potential downgrading, below Ba3(Negative) from Moody’s Investors
Service, Inc., BB(Negative) from S&P Global Ratings Services, a division of S&P
Global, Inc. and BB(Negative) from Fitch Inc., in the senior unsecured rating
accorded the Company or the Guarantor or any of the Company’s or the Guarantor’s
senior unsecured securities or in the rating outlook for the Company or the
Guarantor by any “nationally recognized statistical rating organization,” as
that term is defined in Section 3(a)(62) of the Exchange Act; and

 

(ii)                                                          There shall not
have occurred any change, or any development involving a prospective change, in
the financial position, or in the earnings, business or operations of the
Guarantor and its subsidiaries, taken as a whole, from that set forth in the
Offering Memorandum (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement) that, in your judgment, is material
and adverse and that

 

9

--------------------------------------------------------------------------------


 

makes it, in your judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the Offering Memorandum.

 

(b)                                 The Initial Purchasers shall have received
on the Closing Date a certificate, dated the Closing Date and signed by an
executive officer of each of the Company, with respect to the Company, and the
Guarantor, with respect to the Guarantor, to the effect set forth in
Section 5(a) and to the effect that the representations and warranties of the
Company and the Guarantor contained in this Agreement are true and correct as of
the Closing Date and that each of the Company and the Guarantor has complied
with all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c)                                  The Company and the Guarantor shall have
furnished to the Initial Purchasers the opinion of Julia Wright, Vice President
and General Counsel of the Company, dated the Closing Date, substantially to the
effect set forth on Annex 5(c) hereto.  In giving such opinion, such counsel may
rely as to matters of fact, to the extent such counsel deems proper, on
certificates of responsible officers of the Company or the Guarantor and the
Significant Subsidiaries and of public officials.  Such opinion may be relied
upon only by the Initial Purchasers in connection with the transactions
contemplated by this Agreement, and may not be used or relied upon by the
Initial Purchasers for any other purpose, or by any other person, firm,
corporation or entity for any purpose whatsoever, without the prior written
consent of such counsel.  Such opinion may be limited to the laws of the State
of Texas and the corporation, limited partnership and limited liability company
statutes of the State of Delaware.

 

(d)                                 The Company and the Guarantor shall have
furnished to the Initial Purchasers the opinion of Milbank, Tweed, Hadley &
McCloy LLP (“MTHM”), special United States counsel for the Company and the
Guarantor, dated the Closing Date, substantially to the effect set forth on
Annex 5(d)-1 hereto.

 

In rendering their opinions pursuant to this Section 5(d), such counsel may
rely, to the extent deemed advisable by such counsel, (i) as to factual matters
on certificates of officers of the Company or the Guarantor and (ii) upon
certificates of public officials.

 

Such opinion shall be limited to the laws of the State of New York, the Federal
laws of the United States and the General Corporation Law of the State of
Delaware. In addition, the Company shall have furnished to the Initial
Purchasers the negative assurance letter of MTHM, dated the Closing Date,
substantially to the effect set forth on Annex 5(d)-2.  Such opinion and
negative assurance letter shall be rendered as of the Closing Date only in
connection with this Agreement and will be solely for the benefit of the Initial
Purchasers, and may not be relied upon, nor shown to or quoted from, for any
other purpose, or to any other person, firm or corporation.

 

10

--------------------------------------------------------------------------------


 

(e)                                  The Company and the Guarantor shall have
furnished to the Initial Purchasers the opinion of Conyers Dill & Pearman,
special counsel for the Guarantor, dated the Closing Date, in the form set forth
on Annex 5(e) hereto.  Such opinion shall be limited to the laws of Bermuda. 
Such opinion shall be rendered as of the Closing Date only in connection with
the Agreement and will be solely for the benefit of the Initial Purchasers, and
may not be relied upon, nor shown to or quoted from, for any other purpose, or
to any other person, firm or corporation.

 

(f)                                   The Initial Purchasers shall have received
from Vinson & Elkins L.L.P., counsel for the Initial Purchasers, such opinion or
opinions, dated the Closing Date, with respect to the issuance and sale of the
Securities, the Disclosure Package, the Final Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company and the Guarantor shall have furnished to such counsel such documents as
such counsel reasonably requests for the purpose of enabling such counsel to
pass upon such matters.

 

(g)                                  The Initial Purchasers shall have received
on the date of the Applicable Time and on the Closing Date letters, dated the
date of the Applicable Time and Closing Date, respectively, in form and
substance satisfactory to the Initial Purchasers, from PricewaterhouseCoopers
LLP, independent public accountants, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in or incorporated by reference into each Memorandum; provided that
the letter delivered on the Closing Date shall use a “cut-off date” not earlier
than three days from the date hereof.

 

6.              Covenants of the Company and the Guarantor.  In further
consideration of the agreements of the Initial Purchasers contained in this
Agreement, the Company and the Guarantor, jointly and severally, covenant with
the Initial Purchasers as follows:

 

(a)                                 To furnish to the Initial Purchasers in New
York City, without charge, prior to 10:00 A.M. New York City time on January 23,
2018 and during the period mentioned in Section 6(c), as many copies of the
Disclosure Package, the Memorandum, any documents incorporated by reference
therein and any supplements and amendments thereto as the Initial Purchasers may
reasonably request.

 

(b)                                 Before amending or supplementing the
Disclosure Package or the Memorandum, to furnish to the Initial Purchasers a
copy of each such proposed amendment or supplement and not to use any such
proposed amendment or supplement to which the Initial Purchasers reasonably
object.

 

(c)                                  If, during such period after the date
hereof and prior to the date on which all of the Securities shall have been sold
by the Initial Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Disclosure Package or the
Memorandum in order to make the statements therein, in the light of the
circumstances when the Disclosure Package or the Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is

 

11

--------------------------------------------------------------------------------


 

necessary to amend or supplement the Disclosure Package or the Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Disclosure Package or the Memorandum so that the statements in the Disclosure
Package or the Memorandum as so amended or supplemented will not, in the light
of the circumstances when the Disclosure Package or the Memorandum is delivered
to a purchaser, be misleading or so that the Disclosure Package or the
Memorandum, as amended or supplemented, will comply with applicable law.

 

(d)                                 To endeavor to qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers shall reasonably request; provided, however that neither
the Company nor the Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.

 

(e)                                  During the period from the date hereof
through and including the date that is 30 days after the date hereof, each of
the Company and the Guarantor will not, without the prior written consent of
Goldman Sachs & Co. LLC, offer, sell, contract to sell or otherwise dispose of
any debt securities (other than any exchangeable or convertible debt securities
or the Exchange Notes) issued or guaranteed by the Company or the Guarantor and
having a tenor of more than one year (which, for the avoidance of doubt, does
not include indebtedness drawn under the Company’s revolving credit facility or
issued as commercial paper).

 

(f)                                   Whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
to pay or cause to be paid all expenses incident to the performance of their
respective obligations under this Agreement, including: (i) the fees,
disbursements and expenses of the Company’s and the Guarantor’s counsel and the
Company’s and the Guarantor’s accountants in connection with the issuance and
sale of the Securities and all other fees or expenses of the Company and the
Guarantor in connection with the preparation of the Disclosure Package and the
Memorandum and all amendments and supplements thereto, including all printing
costs associated therewith, and the delivery of copies thereof to the Initial
Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the issuance, transfer and delivery of the Securities to the
Initial Purchasers, including any transfer or other taxes payable thereon,
(iii) the cost of printing or producing any blue sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in
Section 6(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the costs and charges of the Trustee and any transfer agent,
registrar, depositary, or the Securities Administrator, (vi) the costs and
expenses of the Company and the Guarantor relating to investor presentations on
any “road show” undertaken in connection with the marketing of the offering of
the Securities, including, without limitation, expenses associated with the

 

12

--------------------------------------------------------------------------------


 

preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company or the Guarantor, travel and lodging expenses of
the representatives and officers of the Company and the Guarantor and any such
consultants, and the cost of any aircraft chartered in connection with the road
show and (vii) all other costs and expenses incident to the performance of the
obligations of the Company and the Guarantor hereunder for which provision is
not otherwise made in this Section.  It is understood, however, that except as
provided elsewhere in this Agreement, the Initial Purchasers will pay all of
their costs and expenses, including fees and disbursements of their counsel,
transfer taxes payable upon their resale of any of the Securities by them and
any advertising expenses connected with any offers they may make.

 

(g)                                  Neither the Guarantor nor any Affiliate of
the Guarantor will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) which
could be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities.

 

(h)                                 Not to solicit any offer to buy or offer or
sell the Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

(i)                                     While any of the Securities remain
“restricted securities” within the meaning of Rule 144(c)(3), to make available,
upon request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Guarantor is then subject
to Section 13 or 15(d) of the Exchange Act.

 

(j)                                    Until the issuance of the Exchange Notes
or the effectiveness of the shelf registration statement contemplated by the
Registration Rights Agreement, the Guarantor will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to resell
any of the Securities which constitute “restricted securities” under
Rule 144(c)(3) that have been reacquired by any of them.

 

(k)                                 Before using, authorizing, approving or
referring to any written communication that constitutes an offer to sell or a
solicitation to buy the Notes or the Guarantees (other than the Disclosure
Package and the Final Offering Memorandum), the Company will furnish to the
Initial Purchasers a copy of such written communication for review and will not
use, authorize, approve or refer to any such written communication to which the
Initial Purchasers reasonably object.

 

7.              Offering of Securities; Restrictions on Transfer.  (a)  Each
Initial Purchaser, severally and not jointly, represents, warrants and agrees
that (i) it is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”), and an “accredited investor” within the meaning of
Rule 501 under the Securities Act, (ii) it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, such
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D

 

13

--------------------------------------------------------------------------------


 

under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act, (iii) it will solicit
offers for such Securities only from, and will offer such Securities only to,
persons that it reasonably believes to be QIBs in transactions pursuant to
Rule 144A and in connection with each such sale, it has taken or will take
reasonable steps to ensure that such sale is being made in reliance on Rule 144A
and (iv) it will solicit offers outside the United States only from, and will
offer such Securities only to, certain persons who are not U.S. Persons in
offshore transactions in reliance on Regulation S.  Each Initial Purchaser will
comply with all applicable laws and regulations in each jurisdiction in which it
acquires, offers, sells or delivers Securities or has in its possession or
distributes the Disclosure Package or the Memorandum or any such other material,
in all cases at its own expense, except as provided in Section 6(e).

 

(b)                                 Each Initial Purchaser acknowledges and
agrees that the Company and, for the purposes of the opinions to be delivered to
the Initial Purchasers pursuant to Sections 5(c), 5(d), 5(e) and 5(f), counsel
for the Company, counsel for the Guarantor and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of such Initial Purchaser, and compliance of such Initial Purchaser
with its agreements, contained in paragraph 7(a) above, and such Initial
Purchaser hereby consents to such reliance.

 

8.              Indemnity and Contribution.  (a)  The Company and the Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, the respective officers and directors of the Initial
Purchasers, and each person, if any, who controls any Initial Purchaser within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Additional Written Communication, the Offering
Memorandum, the Disclosure Package, the Final Offering Memorandum, or in any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished to the Company in writing by the Initial Purchasers
through the Representatives expressly for use therein, it being understood and
agreed that the only information furnished by any such Initial Purchaser
consists of the information described in Section 8(b).

 

(b)                                 Each Initial Purchaser, severally and not
jointly, agrees to indemnify and hold harmless the Company, its affiliates, its
directors, its officers, the Guarantor, its directors, its officers and each
other person, if any, who controls the Company or the Guarantor within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company and the
Guarantor to the Initial Purchasers, but only with reference to information
relating to the Initial Purchasers furnished in writing by the Initial
Purchasers through the Representatives to the Company expressly for use in any
Additional Written Communication, the Offering Memorandum, the Disclosure
Package or the Final Offering Memorandum or any amendments or supplements
thereto, it being understood and agreed that the

 

14

--------------------------------------------------------------------------------


 

only information furnished by any such Initial Purchaser consists of the
following information in the Offering Memorandum: (i) the names of the Initial
Purchasers on the cover page and (ii) the tenth (first sentence only) and
eleventh paragraphs under the caption “Plan of Distribution.”

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 8(a) or 8(b), such person
(the “indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding;
but the omission so to promptly notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party provided that
the party entitled to be so notified is not prejudiced by such delay to promptly
notify.  In any such proceeding, any indemnified party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred.  Such firm shall be designated in writing by the Representatives, in
the case of parties indemnified pursuant to Section 8(a), and by the Guarantor,
in the case of parties indemnified pursuant to Section 8(b).  The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding, and (ii) does not include an
admission of fault, culpability or a culpable failure to act, by or on behalf of
an indemnified party.

 

(d)                                 To the extent the indemnification provided
for in Section 8(a) or 8(b) is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each indemnifying party under such paragraph, in lieu of
indemnifying

 

15

--------------------------------------------------------------------------------


 

such indemnified party thereunder, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company or the Guarantor on the one hand and the
Initial Purchasers on the other hand from the offering of the Notes or (ii) if
the allocation provided by clause 8(d)(i) above is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause 8(d)(i) above but also the relative fault of the
Company or the Guarantor on the one hand and of the Initial Purchasers on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company or the Guarantor
on the one hand and the Initial Purchasers on the other hand in connection with
the offering of the Notes shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Notes (before deducting
expenses) received by the Company and the total discounts and commissions
received by the Initial Purchasers, in each case as set forth in the Offering
Memorandum or herein, bear to the aggregate offering price of the Notes.  The
relative fault of the Company or the Guarantor on the one hand and of the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantor or by the Initial
Purchasers, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

(e)                                  The Company, the Guarantor and the Initial
Purchasers agree that it would not be just or equitable if contribution pursuant
to this Section 8 were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 8(d).  The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Notes resold by it in the initial placement of such Notes
were offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity. The Initial
Purchasers’ obligations to contribute pursuant to this Section 8(e) are several
in proportion to the respective principal amount of Notes they have agreed to
purchase hereunder and not joint.

 

(f)                                   The indemnity and contribution provisions
contained in this Section 8 and the representations, warranties and other
statements of the Company or the Guarantor contained in this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Initial
Purchaser or any person controlling any Initial Purchaser or by or on behalf of
the Company, its officers or directors, the Guarantor, its officers or directors
or any other person controlling the Company or the Guarantor and
(iii) acceptance of and payment for any of the Notes.

 

16

--------------------------------------------------------------------------------


 

9.              Termination.  This Agreement shall be subject to termination by
notice given by the Initial Purchasers to the Company and the Guarantor, if
(a) after the execution and delivery of this Agreement and prior to the Closing
Date (i) trading generally shall have been suspended or materially limited on or
by, as the case may be, either the New York Stock Exchange or The NASDAQ Stock
Market LLC, or settlement of trading shall have been materially disrupted,
(ii) trading of any securities of the Guarantor shall have been suspended on any
exchange or in any over-the-counter market, (iii) a general moratorium on
commercial banking activities in New York shall have been declared by either
Federal or New York State authorities or (iv) there shall have occurred any
outbreak or escalation of hostilities (including without limitation an act of
terrorism) or any change in financial markets or any calamity or crisis that, in
your judgment, is material and adverse to the financial markets generally and
(b) in the case of any of the events specified in clauses 9(a)(i) through
9(a)(iv), such event, singly or together with any other such event, makes it, in
your judgment, impracticable to market the Securities on the terms and in the
manner contemplated by this Agreement and the Offering Memorandum.

 

10.       Default by an Initial Purchaser.  If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Notes agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions that the principal amount of Notes
set forth opposite their names in Schedule A hereto bears to the aggregate
principal amount of Notes set forth opposite the names of all the remaining
Initial Purchasers) the Notes that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Notes that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Notes set forth in Schedule A hereto, the
remaining Initial Purchasers shall have the right to purchase all, but shall not
be under any obligation to purchase any, of the Notes, and if such nondefaulting
Initial Purchasers do not purchase all the Notes, this Agreement will terminate
without liability to any nondefaulting Initial Purchaser or the Company.  In the
event of a default by any Initial Purchaser as set forth in this Section 10, the
Closing Date shall be postponed for such period, not exceeding five business
days, as the Initial Purchasers shall determine in order that the required
changes in the Final Offering Memorandum or in any other documents or
arrangements may be effected.  Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.

 

11.       Effectiveness; Expense Reimbursement.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If this Agreement shall be terminated by the Initial Purchasers because of any
failure or refusal on the part of the Company or the Guarantor to comply with
the terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company or the Guarantor shall be unable to perform its obligations
under this Agreement, the Company will reimburse the Initial Purchasers for all
out-of-pocket expenses (including the fees and disbursements of their counsel up
to a

 

17

--------------------------------------------------------------------------------


 

maximum of $100,000) reasonably incurred by the Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

 

12.       Notices.  Notices given pursuant to this Agreement shall be in writing
and shall be delivered (a) if to the Company, at 515 W. Greens Road, Suite 1200,
Houston, Texas 77067, Attention: Chief Financial Officer, or (b) if to the
Guarantor, Crown House, 4 Par-La-Ville Road, Hamilton, Second Floor, HM08,
Bermuda, or (c) if to the Initial Purchasers, to Goldman Sachs & Co. LLC, 200
West Street, New York, New York 10282-2198, or in any case to such other address
as the person to be notified may have requested in writing.

 

13.       Successors.  This Agreement is made solely for the benefit of the
Initial Purchasers, the Company, the Guarantor, their respective directors and
officers and other controlling persons referred to in Section 8 hereof, and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement.  The term “successors and
assigns” as used in this Agreement shall not include a purchaser from the
Initial Purchasers of any of the Securities in its status as such purchaser.

 

14.       Partial Unenforceability.  If any section, paragraph or provision of
this Agreement is for any reason determined to be invalid or unenforceable, such
determination shall not affect the validity or enforceability of any other
section, paragraph or provision hereof.

 

15.       Counterparts.  This Agreement may be signed (including by facsimile)
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

16.       Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

17.       No Fiduciary Duty.  The Company and Guarantor hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantor, on
the one hand, and the Initial Purchasers and any affiliate through which they
may be acting, on the other, (b) the Initial Purchasers are acting as principal
and not as an agent or fiduciary of the Company or the Guarantor and (c) the
Company’s engagement of the Initial Purchasers in connection with the offering
and the process leading up to the offering is as independent contractors and not
in any other capacity.  Furthermore, the Company and the Guarantor agree that
they are solely responsible for making their own judgments in connection with
the offering (irrespective of whether any of the Initial Purchasers has advised
or is currently advising the Company or the Guarantor on related or other
matters).  The Company and the Guarantor agree that they will not claim that the
Initial Purchasers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company or the Guarantor, in
connection with such transaction or the process leading thereto.

 

18.       Consent to Jurisdiction.  Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”)

 

18

--------------------------------------------------------------------------------


 

may be instituted in the federal courts of the United States of America located
in the City and County of New York, Borough of Manhattan, or the courts of the
State of New York in each case located in the City and County of New York,
Borough of Manhattan (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding.  Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court.  The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.  Each party not located in
the United States irrevocably appoints CT Corporation System as its agent to
receive service of process or other legal summons for purposes of any such suit,
action or proceeding that may be instituted in any state or federal court in the
City and County of New York.

 

19.       Waiver of Immunity.  With respect to any Related Proceeding, each
party irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

 

20.       Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

 

21.       Entire Agreement.  This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. This Agreement and the other agreements and
documents referred to herein or therein supersede all prior agreements and
understandings (whether written or oral) among the parties with respect to such
subject matter.

 

19

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name:

Mark D. Andrews

 

Title:

Corporate Secretary

 

 

 

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ William Restrepo

 

Name:

William Restrepo

 

Title:

Chief Financial Officer

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

GOLDMAN SACHS & CO. LLC

 

 

 

 

 

By:

/s/ Thomas M. Manning

 

Name:

Thomas M. Manning

 

Title:

Authorized Signatory

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By:

/s/ Jason Howard

 

Name:

Jason Howard

 

Title:

Director

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

By:

/s/ Stephen P. Cunningham

 

Name:

Stephen P. Cunningham

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Getz

 

Name:

Michael Getz

 

Title:

Director

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

By:

/s/ Chance Moreland

 

Name:

Chance Moreland

 

Title:

Vice President

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By:

/s/ Todd Schanzlin

 

Name:

Todd Schanzlin

 

Title:

Managing Director, Co-Head

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pricing Supplement

 

Schedule I - 1

--------------------------------------------------------------------------------


 

Pricing Supplement dated January 16, 2018

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated January 16, 2018 (the “Preliminary
Offering Memorandum”). The information in this Pricing Supplement supplements
the Preliminary Offering Memorandum and supersedes any inconsistent information
in the Preliminary Offering Memorandum. Capitalized terms used but not defined
herein have the meanings assigned to such terms in the Preliminary Offering
Memorandum.

 

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

 

Terms Applicable to the 5.75% Senior Notes due 2025 (the “Notes”)

 

Security Offered:

 

5.75% Senior Notes due 2025

 

 

 

Issuer:

 

Nabors Industries, Inc.

 

 

 

Guarantor:

 

Nabors Industries Ltd.

 

 

 

Principal Amount:

 

$800,000,000 aggregate principal amount of Notes

 

 

 

Gross Proceeds:

 

$800,000,000

 

 

 

Net Proceeds:

 

$788,600,000

 

 

 

Maturity Date:

 

February 1, 2025

 

 

 

Offering Price to Investors:

 

100.0% of the principal amount

 

 

 

Coupon:

 

5.75%

 

 

 

Yield to Maturity:

 

5.75%

 

 

 

Benchmark Treasury:

 

2% due February 15, 2025

 

 

 

Treasury Yield:

 

2.48%

 

 

 

Spread to Treasury:

 

+327 bps

 

 

 

Coupon Payment Dates:

 

February 1 and August 1, beginning August 1, 2018

 

Schedule I - 2

--------------------------------------------------------------------------------


 

Record Dates:

 

January 15 and July 15

 

 

 

Ratings:

 

Ba3 (Negative) from Moody’s Investors Service, Inc.

 

 

BB (Stable) from S&P Global Ratings

 

 

BB (Negative) from Fitch Inc.

 

 

 

Call Feature:

 

Make-whole call @ T + 50 bps prior to November 1, 2024 and par call thereafter

 

 

 

Put:

 

 

Offer to purchase by the Issuer if a Change of Control Triggering Event occurs
(as defined in the Indenture)

 

 

 

Joint Book-Running Managers:

 

Goldman Sachs & Co. LLC

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

Morgan Stanley & Co. LLC

Wells Fargo Securities, LLC

 

 

 

Senior Co-Managers:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

HSBC Securities (USA) Inc.

Mizuho Securities USA LLC

MUFG Securities Americas Inc.

 

 

 

Co-Managers:

 

PNC Capital Markets LLC

BBVA Securities Inc.

SMBC Nikko Securities America, Inc.

ANZ Securities, Inc.

Intrepid Partners, LLC

 

 

 

Trade Date:

 

January 16, 2018

 

 

 

Settlement Date:

 

January 23, 2018 (T+5)

 

 

 

Denominations:

 

$2,000 and in integral multiples of $1,000 in excess thereof

 

 

 

CUSIP:

 

Rule 144A: 62957H AD7

 

 

Regulation S: U6295Y AJ2

 

 

 

ISIN:

 

Rule 144A: US62957HAD70

 

 

Regulation S: USU6295YAJ20

 

Schedule I - 3

--------------------------------------------------------------------------------


 

Additional Information:

 

Revised Disclosure regarding Borrowing Capacity:

 

As of September 30, 2017, on an as-adjusted basis after giving effect to this
offering and use of proceeds therefrom, we would have had the ability to borrow
up to $2.1 billion under our revolving credit facility, subject to compliance
with conditions and covenants of that facility including the facility’s
requirement to maintain a 0.60:1 net debt to capital ratio.

 

--------------------------------------------------------------------------------

 

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

We expect delivery of the notes will be made against payment therefor on or
about January 23, 2018, which is the fifth business day following the date of
pricing of the notes (such settlement being referred to as “T+5”). Under
Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary
market generally are required to settle in two business days unless the parties
to any such trade expressly agree otherwise.  Accordingly, purchasers who wish
to trade the notes on the date of pricing of the notes or the next succeeding
two business days will be required, by virtue of the fact that the notes
initially will settle in T+5, to specify an alternate settlement cycle at the
time of any such trade to prevent failed settlement and should consult their own
advisers.

 

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security.  No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant offering
memorandum in making their investment decisions.  This communication is not
intended to be a confirmation as required under Rule 10b-10 of the Securities
Exchange Act of 1934.  A formal confirmation will be delivered to you
separately.

 

The senior notes have not been registered under the Securities Act.  The notes
may not be offered or sold within the United States or to U.S. persons except to
qualified institutional buyers in reliance on the exemption from registration
provided by Rule 144A and to certain non-U.S. persons in offshore transactions
in reliance on Regulation S.  You are hereby notified that sellers of the notes
may be relying on the exemption from the provisions of Section 5 of the
Securities Act provided by Rule 144A.  You may obtain a copy of the Preliminary
Offering Memorandum and the Final Offering Memorandum (when available) for this
transaction by calling your Goldman Sachs & Co. LLC, sales representative to
request it.

 

Schedule I - 4

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Purchase Price: 98.65% of the aggregate principal amount of the Notes

 

Schedule II - 1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

Principal Amount of
Notes to be Purchased

 

Goldman Sachs & Co. LLC

 

$

200,000,000

 

Citigroup Global Markets Inc.

 

$

133,333,333

 

Deutsche Bank Securities Inc.

 

$

66,666,667

 

Morgan Stanley & Co. LLC

 

$

133,333,333

 

Wells Fargo Securities, LLC

 

$

133,333,333

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

$

20,000,000

 

HSBC Securities (USA) Inc.

 

$

26,666,667

 

Mizuho Securities USA LLC

 

$

26,666,667

 

MUFG Securities Americas Inc.

 

$

20,000,000

 

PNC Capital Markets LLC

 

$

10,666,667

 

BBVA Securities Inc.

 

$

10,000,000

 

SMBC Nikko Securities America, Inc.

 

$

10,000,000

 

ANZ Securities, Inc.

 

$

4,000,000

 

Intrepid Partners, LLC

 

$

5,333,333

 

Total

 

$

800,000,000

 

 

Schedule A - 1

--------------------------------------------------------------------------------


 

ANNEX 5(C)

 

OPINION OF JULIA WRIGHT

 

Each of the Company, Nabors International Finance Inc., Nabors Drilling
Technologies USA, Inc. and Nabors Drilling Holdings Inc. (collectively, the
“Selected Subsidiaries” and each, a “Selected Subsidiary”), has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized, with full
corporate power and authority to own its properties and conduct its business as
described in each Offering Memorandum, and is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
which requires such qualification wherein it owns or leases properties or
conducts business, except to the extent that the failure to be so qualified or
be in good standing would not have a material adverse effect on the Guarantor
and its subsidiaries, taken as a whole;

 

All outstanding shares of capital stock of each of the Company and the other
Significant Subsidiaries are owned by the Guarantor either directly or through
wholly owned subsidiaries free and clear of any perfected security interest,
other than any perfected security interest in favor of the Guarantor or another
Significant Subsidiary and, to the knowledge of such counsel, any other security
interests, claims, liens or encumbrances other than any liens, encumbrances,
equities or claims in favor of the Guarantor or another Significant Subsidiary;

 

To the knowledge of such counsel, there is no pending or threatened material
action, suit or proceeding before any court or governmental agency, authority or
body or any arbitrator involving the Guarantor or any of its subsidiaries of a
character required to be disclosed in either Offering Memorandum which is not
disclosed in each such Offering Memorandum; and

 

Neither the issue and sale of the Securities, the consummation of any other of
the transactions contemplated by this Agreement, the Registration Rights
Agreement, or the Indenture nor the fulfillment of the terms thereof will
conflict with, result in a breach or violation of, or constitute a default under
the terms of (A) any indenture or other agreement or instrument known to such
counsel and to which the Company, the Guarantor or any of the Significant
Subsidiaries is a party or bound, or any judgment, order or decree known to such
counsel to be applicable to the Company, the Guarantor or any of the Significant
Subsidiaries of any court, regulatory body, administrative agency, governmental
body or arbitrator having jurisdiction over the Company, the Guarantor or any of
the Significant Subsidiaries, except such as would not, either singly or in the
aggregate, have a material adverse effect upon the Guarantor and its
subsidiaries, taken as a whole, or prevent the Company or the Guarantor from
performing its obligations under this Agreement, the Registration Rights
Agreement or the Indenture or (B) the respective charters, bylaws or other
organizational documents of the Significant Subsidiaries (assuming that the
relevant laws of the jurisdiction of organization of any Significant Subsidiary
not organized in Texas or Delaware are the same as those of Texas).

 

Such counsel shall also state that it has no reason to believe that the
Disclosure Package, as of the Applicable Time, or the Final Offering Memorandum,
as of its date and at the Closing Date, contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances

 

Annex 5(C) - 1

--------------------------------------------------------------------------------


 

under which they were made, not misleading (it being understood that such
counsel need not express an opinion or comment with respect to the financial
statements and the other financial information contained or incorporated by
reference therein or excluded therefrom).

 

Annex 5(C) - 2

--------------------------------------------------------------------------------


 

ANNEX 5(D)-1

 

OPINION OF MILBANK, TWEED, HADLEY & McCLOY LLP

 

1.             The Company is validly existing as a corporation in good standing
under the laws of the State of Delaware.

 

2.                                      The statements in the Offering
Memorandum under “Description of the Notes,” “Transfer Restrictions” and
“Exchange and Registration Rights” insofar as such statements purport to
summarize certain provisions of the Securities, the Exchange Securities, the
Indenture and the Registration Rights Agreement referred to therein as of the
date hereof, fairly summarize such provisions.

 

3.                                      The statements in the discussion of
matters in connection with the United States Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), contained under the caption of each Offering
Memorandum titled “Certain Employee Benefit Plan Considerations for Investors”
to the extent they constitute statements of law or legal conclusions, are,
subject to the limitations, qualifications, exceptions, and assumptions set
forth therein, correct in all material respects.

 

4.                                      Neither the offer, sale and delivery of
the Securities by the Company and the Guarantor to the Initial Purchasers nor
the initial resale thereof by the Initial Purchasers in the manner contemplated
in the Disclosure Package and the Final Offering Memorandum and by the Purchase
Agreement require registration under the Securities Act of 1933, as amended (it
being understood that we express no opinion in this paragraph as to any
subsequent resale of any Securities), and the Indenture is not required to be
qualified under the Trust Indenture Act of 1939, as amended.

 

5.                                      Each of the Indenture and the
Registration Rights Agreement has been duly authorized, executed and delivered
by the Company, and, assuming each has been duly authorized, executed and
delivered by the Guarantor, and assuming the Indenture has been duly authorized,
executed and delivered by each of the Trustee and the Securities Administrator
and the Registration Rights Agreement has been duly authorized, executed and
delivered by Goldman Sachs & Co. LLC, as representative of the several Initial
Purchasers, each constitutes a legal, valid and binding agreement enforceable
against the Company and the Guarantor in accordance with its terms (subject to
the qualification that (a) enforceability of the obligations of the Company and
the Guarantor thereunder may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar laws
relating to or affecting creditors’ rights generally; (b) the enforceability
thereof is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including (i) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy, (ii) concepts of materiality,
reasonableness, good faith and fair dealing, and (iii) in the case of the
Guarantor, possible judicial action giving effect to foreign governmental
actions or foreign law; and (c) in the case of rights to indemnity and
contribution, as may be limited by provisions imposed by law or public policy).

 

6.                                      The Notes have been duly authorized by
the Company and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by

 

Annex 5(D)-1 - 1

--------------------------------------------------------------------------------


 

the Initial Purchasers pursuant to the Purchase Agreement, will constitute
legal, valid and binding obligations of the Company entitled to the benefits of
the Indenture (subject to the qualification that (a) enforceability of the
obligations of the Company thereunder may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer or similar laws
relating to or affecting creditors’ rights generally; and (b) the enforceability
thereof is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including (i) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (ii) concepts of materiality,
reasonableness, good faith and fair dealing); and assuming that the Guarantees
have been duly authorized by the Guarantor and that the Guarantor has duly
authorized, executed and delivered the Indenture, when the Notes have been
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers pursuant to the Purchase
Agreement, the Guarantees will constitute legal, valid and binding obligations
of the Guarantor entitled to the benefits of the Indenture (subject to the
qualification that (a) enforceability of the obligations of the Guarantor
thereunder may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or similar laws relating to or affecting
creditors’ rights generally; and (b) the enforceability thereof is subject to
the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), including (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy, (ii) concepts of materiality, reasonableness, good faith and fair
dealing, and (iii) possible judicial action giving effect to foreign
governmental actions or foreign law).

 

7.                                      The Exchange Notes have been duly
authorized by the Company and, when executed and authenticated in accordance
with the provisions of the Indenture and delivered as contemplated in the
Registration Rights Agreement, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture (subject to
the qualification that (a) enforceability of the obligations of the Company
thereunder may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or similar laws relating to or affecting
creditors’ rights generally; and (b) the enforceability thereof is subject to
the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), including (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing); and assuming that the applicable Exchange Guarantees have been duly
authorized by the Guarantor and that the Guarantor has duly authorized, executed
and delivered the Indenture, when the Exchange Notes have been executed and
authenticated in  accordance with the provisions of the Indenture and issued and
delivered as contemplated by the Registration Rights Agreement, the related
Exchange Guarantees will constitute legal, valid and binding obligations of the
Guarantor entitled to the benefits of the Indenture (subject to the
qualification that (a) enforceability of the obligations of the Guarantor
thereunder may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or similar laws relating to or affecting
creditors’ rights generally; and (b) the enforceability thereof is subject to
the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), including (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy, (ii) concepts of materiality, reasonableness, good faith and fair
dealing, and (iii) possible judicial action giving effect to foreign
governmental actions or foreign law).

 

Annex 5(D)-1 - 2

--------------------------------------------------------------------------------


 

8.                                      The Purchase Agreement has been duly
authorized, executed and delivered by the Company.

 

9.                                      No consent, approval, authorization or
order of any Governmental Authority (as defined below) is required for the
consummation of the transactions contemplated by the Purchase Agreement, except
such as have been made or obtained prior to the date hereof, as may be required
under state securities or “blue sky” laws of any jurisdiction, and by United
States federal and state securities laws with respect to the Company’s and the
Guarantor’s obligations under the Registration Rights Agreement, in each case as
to which we express no opinion.

 

10.                               Neither the issue and sale of the Securities
by the Company and the Guarantor, nor the consummation of any of the other
transactions contemplated in the Purchase Agreement, nor the fulfillment of the
terms of the Purchase Agreement, results in a breach or violation of
(a) Applicable Law (as defined below), except such as would not, either singly
or in the aggregate, have a material adverse effect on the Guarantor and its
subsidiaries, taken as a  whole, or prevent either of the Company or the
Guarantor from performing its obligations under the Purchase Agreement, the
Registration Rights Agreement or the Indenture, or (b) the Restated Certificate
of Incorporation or By-laws of the Company.

 

11.                               The statements in each Offering Memorandum
under the caption titled “Certain United States Federal Income Tax
Considerations” to the extent they constitute statements of law or legal
conclusions are, subject to the limitations, qualifications, exceptions, and
assumptions set forth therein, correct in all material respects.

 

12.                               The Company is not required to, and,
immediately after giving effect to the offering and sale of the Securities and
the application of the proceeds thereof as described in each Offering
Memorandum, the Company will not be required to register as an investment
company under the Investment Company Act of 1940, as amended.

 

The foregoing opinions in paragraphs 3 and 11 above are limited to matters
involving United States federal law, and we do not express any opinion as to the
laws of any other jurisdiction.  The foregoing opinions in paragraphs 3 and 11
are based on the law in effect on the date hereof, including the United States
Internal Revenue Code of 1986, as amended (the “Code”), ERISA, United States
Treasury and Department of Labor regulations (including proposed regulations)
promulgated under the Code and ERISA, respectively, the legislative history
thereof, judicial decisions and administrative pronouncements, rulings of the
United States Internal Revenue Service and opinions of the United States
Department of Labor.  Such laws are subject to change, possibly with retroactive
effect, and we undertake no obligation to update such opinions or otherwise
advise you if any such laws should change.  Our opinion is not binding on the
Internal Revenue Service, the Department of Labor or a court and, in particular
due to the absence of authority addressing a closely comparable transaction,
there can be no assurance that the Internal Revenue Service, the Department of
Labor or a court will not adopt a position contrary to our opinion.

 

We express no opinion:  (a) as to whether a United States federal or state court
outside the State of New York would give effect to the choice of New York law in
the Indenture, the Registration Rights Agreement, the Securities and the
Exchange Securities; (b) as to whether the

 

Annex 5(D)-1 - 3

--------------------------------------------------------------------------------


 

United States federal courts could exercise jurisdiction over any action brought
against the Guarantor or the Company by any party not a “citizen” of any state
for purposes of 28 U.S.C. §1331 and 28 U.S.C. §1332; (c) as to the
enforceability of any provision to the extent such provision provides indemnity
in respect of any loss sustained as the result of the conversion into United
States dollars of a judgment or order rendered by a court or tribunal of any
particular jurisdiction and expressed in a currency other than United States
dollars; (d) as to the enforceability in the United States of any waiver of
immunity to the extent it applies to immunity acquired after the date of the
relevant agreement; or (e) any waiver of forum non conveniens or similar
doctrine with respect to proceedings in any court other than a court of the
State of New York.

 

For purposes of the opinions rendered above, (i) “Applicable Law” means United
States federal laws (other than the federal securities laws), the laws of the
State of New York and those provisions of the General Corporation Law of the
State of Delaware which in each case in our experience are normally applicable
to transactions of the type contemplated by the Purchase Agreement and
(ii) “Governmental Authority” means any United States federal or State of New
York administrative, judicial or other governmental agency, authority, tribunal
or body.

 

We express no opinion as to matters governed by any laws other than the laws of
the State of New York, the General Corporation Law of the State of Delaware, and
United States federal laws. The opinions contained herein are rendered to you
and are solely for your benefit in connection with the closing under the
Purchase Agreement of the sale of the Securities occurring today and may not be
used, quoted, relied upon or otherwise referred to by any other person or for
any other purpose without our express written consent in each instance. We
disclaim any obligation to update anything herein for events occurring after the
date hereof.

 

Annex 5(D)-1 - 4

--------------------------------------------------------------------------------


 

ANNEX 5(D)-2

 

NEGATIVE ASSURANCE LETTER

OF

MILBANK, TWEED, HADLEY & McCLOY LLP

 

On the basis of and subject to the foregoing, we confirm to you that nothing has
come to our attention that causes us to believe that: (i) the Disclosure Package
(other than the financial statements and other financial information contained
or incorporated by reference in or omitted from the Disclosure Package and
management’s report on the effectiveness and internal control over financial
reporting, as to which we express no belief and make no statement), as of the
Applicable Time, or (ii) the Final Offering Memorandum (other than the financial
statements and other financial information contained or incorporated by
reference in or omitted from the Final Offering Memorandum and management’s
report on the effectiveness and internal control over financial reporting, as to
which we express no belief and make no statement), as of its date and at the
date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Annex 5(D)-2 - 1

--------------------------------------------------------------------------------

 


 

ANNEX 5(E)

 

OPINION OF CONYERS DILL & PEARMAN

 

1.                                      The Guarantor is duly incorporated and
existing under the laws of Bermuda in good standing (meaning solely that it has
not failed to make any filing with any Bermuda governmental authority, or to pay
any Bermuda government fee or tax, which would make it liable to be struck off
the Register of Companies and thereby cease to exist under the laws of Bermuda).

 

2.                                      The Guarantor has the necessary
corporate power and authority to conduct its business and to own, lease and
operate its property as described in the Offering Memorandum.

 

3.                                      The Guarantor has the necessary
corporate power and authority to enter into and perform its obligations under
the Documents.  The execution and delivery of the Documents by the Guarantor and
the performance by the Guarantor of its obligations thereunder will not violate
the memorandum of association or bye-laws of the Guarantor nor any applicable
law, regulation, order or decree in Bermuda.

 

4.                                      The Guarantor has taken all corporate
action required to authorise its execution, delivery and performance of the
Documents.  The Documents have been duly executed and delivered by or on behalf
of the Guarantor, and constitute the valid, binding and enforceable obligations
of the Guarantor in accordance with the terms thereof.

 

5.                                      No order, consent, approval, licence,
authorisation or validation of or exemption by any government or public body or
authority of Bermuda or any sub-division thereof is required to authorise or is
required in connection with the execution, delivery, performance and enforcement
of the Documents, except such as have been duly obtained in accordance with
Bermuda law.

 

6.                                      It is not necessary or desirable to
ensure the enforceability in Bermuda of the Documents that they be registered in
any register kept by, or filed with, any governmental authority or regulatory
body in Bermuda.  However, to the extent that any of the Documents creates a
charge over assets of the Guarantor, it may be desirable to ensure the priority
in Bermuda of the charge that it be registered in the Register of Charges in
accordance with Section 55 of the Companies Act 1981.  On registration, to the
extent that Bermuda law governs the priority of a charge, such charge will have
priority in Bermuda over any unregistered charges, and over any subsequently
registered charges, in respect of the assets which are the subject of the
charge.  A registration fee of $630 will be payable in respect of the
registration.

 

While there is no exhaustive definition of a charge under Bermuda law, a charge
includes any interest created in property by way of security (including any
mortgage, assignment, pledge, lien or hypothecation).  As the Documents are
governed by the Foreign Laws, the question of whether they create such an
interest in property would be determined under the Foreign Laws.

 

Annex 5(E) - 1

--------------------------------------------------------------------------------


 

7.                                      The Documents will not be subject to ad
valorem stamp duty in Bermuda and no registration, documentary, recording,
transfer or other similar tax, fee or charge is payable in Bermuda in connection
with the execution, delivery, filing, registration or performance of the
Documents other than as stated in paragraph 5 hereof.

 

8.                                      The choice of the Foreign Laws as the
governing law of the Documents is a valid choice of law and would be recognised
and given effect to in any action brought before a court of competent
jurisdiction in Bermuda, except for those laws (i) which such court considers to
be procedural in nature; (ii) which are revenue or penal laws or (iii) the
application of which would be inconsistent with public policy, as such term is
interpreted under the laws of Bermuda.  The submission in the Documents to the
jurisdiction of the respective Foreign Courts is valid and binding upon the
Guarantor. The appointment of an agent for service of process pursuant to the
Documents is valid and binding upon the Guarantor.

 

9.                                      The courts of Bermuda would recognise as
a valid judgment, a final and conclusive judgment in personam obtained in the
respective Foreign Courts against the Guarantor based upon the Documents under
which a sum of money is payable (other than a sum of money payable in respect of
multiple damages, taxes or other charges of a like nature or in respect of a
fine or other penalty) and would give a judgment based thereon provided that
(a) such courts had proper jurisdiction over the parties subject to such
judgment; (b) such courts did not contravene the rules of natural justice of
Bermuda; (c) such judgment was not obtained by fraud; (d) the enforcement of the
judgment would not be contrary to the public policy of Bermuda; (e) no new
admissible evidence relevant to the action is submitted prior to the rendering
of the judgment by the courts of Bermuda; and (f) there is due compliance with
the correct procedures under the laws of Bermuda.

 

10.                               The obligations of the Guarantor under the
Documents will rank at least pari passu in priority of payment with all other
unsecured unsubordinated indebtedness of the Guarantor, other than indebtedness
which is preferred by virtue of any provision of the laws of Bermuda of general
application.

 

11.                               The transactions contemplated by the Documents
are not subject to any currency deposit or reserve requirements in Bermuda. The
Guarantor has been designated as non-resident of Bermuda for the purposes of the
Exchange Control Act 1972 and, as such, is free to acquire, hold and sell
foreign currency and securities without restriction.

 

12.                               Based solely upon a search of the Cause Book
of the Supreme Court of Bermuda conducted at [TIME] on [·] 2018 (which would not
reveal details of proceedings which have been filed but not actually entered in
the Cause Book at the time of our search), there are no judgments against the
Guarantor, nor any legal or governmental proceedings pending in Bermuda to which
the Guarantor is subject.

 

13.                               Based solely on a search of the public records
in respect of the Guarantor maintained at the offices of the Registrar of
Companies at [TIME] on [·] 2018 (which would not

 

Annex 5(E) - 2

--------------------------------------------------------------------------------


 

reveal details of matters which have not been lodged for registration or have
been lodged for registration but not actually registered at the time of our
search) and a search of the Cause Book of the Supreme Court of Bermuda conducted
at [TIME] on [·] 2018 (which would not reveal details of proceedings which have
been filed but not actually entered in the Cause Book at the time of our
search), no details have been registered of any steps taken in Bermuda for the
appointment of a receiver or liquidator to, or for the winding-up, dissolution,
reconstruction or reorganisation of, the Guarantor, though it should be noted
that the public files maintained by the Registrar of Companies do not reveal
whether a winding-up petition or application to the Court for the appointment of
a receiver has been presented and entries in the Cause Book may not specify the
nature of the relevant proceedings.

 

14.                               The Guarantor is not entitled to any immunity
under the laws of Bermuda, whether characterised as sovereign immunity or
otherwise, from any legal proceedings to enforce the Documents in respect of
itself or its property.

 

15.                               At the present time, there is no Bermuda
income or profits tax, withholding tax, capital gains tax, capital transfer tax,
estate duty or inheritance tax payable by the Guarantor or by its shareholders
in respect of its shares. The Guarantor has obtained an assurance from the
Minister of Finance of Bermuda under the Exempted Undertakings Tax Protection
Act 1966 that, in the event that any legislation is enacted in Bermuda imposing
any tax computed on profits or income, or computed on any capital asset, gain or
appreciation or any tax in the nature of estate duty or inheritance tax, such
tax shall not, until 31 March 2035, be applicable to the Guarantor or to any of
its operations or to its shares, debentures or other obligations except insofar
as such tax applies to persons ordinarily resident in Bermuda or is payable by
the Guarantor in respect of real property owned or leased by the Guarantor in
Bermuda.

 

Annex 5(E) - 3

--------------------------------------------------------------------------------

 